Citation Nr: 9902441	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 until June 
1968.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of May 1997 from the Louisville, Kentucky Regional 
Office (RO) which denied service connection for a low back 
disorder and PTSD.

The issue of service connection for a low back disorder will 
be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for has been obtained by 
the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation.

3.  The veteran's traumatic stressors in service are not 
supported by credible evidence.

4.  The veteran's descriptions of stressor events in Vietnam 
are vague and can not be verified due to lack of specific 
detail.

5.  The current clinical findings of PTSD is based on the 
veterans unverified account of stressors, which is 
insufficient to support the diagnosis.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his 
claim has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).  
In November 1996, the RO requested the veteran to furnish 
details regarding his claimed inservice stressors.  The 
record reflects that it does not appear he responded to the 
PTSD development letter.  The Board finds that there is no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.

Factual Background

The veteran's service administrative documentation shows that 
he served in Vietnam from September 1966 until September 1967 
with military occupational specialties of supply handler and 
heavy equipment operator.  His DA form 20 indicates that he 
was not involved in any campaigns or operations.  The 
appellant was awarded citations which included the National 
Defense Service Medal, Vietnam Campaign Medal with 60 device, 
and one overseas bar.  Neither his DA Form 20 nor his DD Form 
214 indicates that he received any awards for valor, or that 
he was awarded any medals indicative of combat exposure.  His 
service medical records are negative for complaints, symptoms 
or findings pertaining to a psychiatric disorder.

The postservice record contains private clinic notes dating 
from 1970 indicating that the appellant was seen for numerous 
complaints and disorders over the years, primarily for his 
back.  He was afforded a VA general medical examination in 
May 1981 whereupon it was noted upon psychiatric review that 
the veteran was quite cooperative and well oriented, and did 
not appeal to be unduly tense.  No reference to psychiatric 
symptoms is recorded in the claims folder until November 1996 
when a claim for disabilities which included PTSD was 
received.  Pursuant thereto, the appellant underwent VA 
examination for PTSD purposes in January 1997. 

The veteran stated that he had an uneventful childhood.  He 
related that when he was sent to Vietnam he witnessed major 
combat situations but did not have to use a weapon.  He said 
that he saw body parts, blood running out of bodies, fire 
fights every night, and small children starving, dying and 
getting killed.  He was shot at by a sniper when he was 
running his truck route once at night.  Since returning from 
Vietnam, he had experienced nightmares of getting killed or 
killing others.  He sometimes felt as if he were back in 
Vietnam, especially during a rainy season, or when he smelled 
dried fish.  His wife woke him up many times when he yelled 
out or screamed in his sleep.  He avoided crowds, public 
places, socializing and loud noises, all of which bothered 
him.  He complained of not being able to concentrate and felt 
guilty about coming back home alive.  He felt bad about many 
things that had happened in Vietnam but did not want to talk 
about them as it was very painful.  It was noted that he had 
drunk excessively for some time.  He had been prescribed 
Valium intermittently in the past and that he had also bought 
street Valium to help calm himself down.  Following 
mental status examination, a pertinent diagnosis of chronic 
PTSD was rendered.  

The veteran testified at a Travel Board hearing in August 
1998.   He specifically recalled two traumatic and stressful 
experiences in Vietnam.  He stated that on one occasion, he 
was talking to a young girl when some South Vietnamese 
soldiers rode by and laughed at him, and subsequently 
returned and held him at bay with guns trained on him for 
about 30 minutes.  He thought he was going to die at the time 
and subsequently developed an intense dislike for the 
Vietnamese.  The next traumatic experience occurred 
approximately two months later when he drove over an old 
woman on a bicycle.  He said that he did not know whether or 
not he killed her, but that she did not get up.  He kept the 
incident to himself, but that the two events began to haunt 
him after he got out of service.  When questioned, he 
indicated that the first episode happened within ½ mile from 
the base but no one saw him and he never reported the 
incident .  Regarding the second event, he was driving alone 
in the truck, and reported the incident to no one.  He also 
noted that there were fire fights and sniper fire nearly 
every night.  His current symptoms included nightmares of 
driving a truck, seeing a Vietnamese woman chasing him, 
Vietnamese breaking into his house, and looking into the 
barrel of a gun which was being clicked and snapped.  The 
first time he was seen for his psychiatric symptoms was at 
the time of the VA examination in January 1997.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor. 38 C.F.R. § 3.304(f) (1997).

The Court of Veterans Appeals (Court) has articulated that 
eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet.App. 389, 394- 95 (1996).

The Court indicated that at a minimum, a clear diagnosis 
of PTSD should be an unequivocal one.  See Cohen.  Pursuant 
to the Courts analysis under 38 U.S.C.A.§ 1154 (b), the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service would vary depending on 
whether the veteran engaged in combat with the enemy.  
See Hayes v. Brown, 5 Vet.App. 60 (1993).  This is determined 
through the receipt of certain recognized military citations 
or other service department evidence.  38 C.F.R. § 3.304(f).  
If a determination is made that the veteran was not engaged 
in combat with the enemy, or that the veteran was engaged in 
combat with the enemy but that the stressors are not related 
to such combat, it must be determined whether the claimed 
stressor is corroborated sufficiently by service records or 
other sources to establish the occurrence of the claimed 
stressful events.  Moreau v. Brown, 9 Vet.App. 389 (1996), 
Doran v. Brown, 6 Vet.App. 283, 289 (1994).

In Moreau, the Court set forth the analytical framework for 
establishing the presence of a recognizable stressor which is 
the essential prerequisite to support a diagnosis of PTSD, 
that is; (1) whether the evidence demonstrates that stressful 
events occurred and (2) whether the stressful events are 
sufficient to support a diagnosis of PTSD.

The Courts analysis holds that if there was a stressful 
event in service, the RO or the Board must determine whether 
the stressful event or events was of sufficient gravity to 
support a diagnosis of PTSD under the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders.  Zarycki v. Brown, 6 Vet.App. 91 (1993).  In West 
v. Brown, 7 Vet.App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination.  
Adjudicators may not render a determination on this point in 
absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).

The evidence of record does show that the veteran was 
rendered a diagnosis of PTSD on VA psychiatric examination in 
January 1997.  While the examiner indicated that all 
available records had been reviewed, it is apparent that much 
of the veteran's history was obtained from the veteran and 
not from the records.  The Board must now determine through 
recognized military citations or other supportive evidence 
whether the veteran was engaged in combat with the enemy and 
whether the claimed stressors are related to such combat.  A 
claimant's assertions that he engaged in combat with the 
enemy are not sufficient, by themselves, to establish the 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
engaged is such combat.

The veteran stated upon VA examination in January 1997 that 
he did not have to use his weapon.  It is shown that none of 
his statements in the record attest to any combat with enemy.  
His service personnel records do not reflect any awards or 
decorations denoting direct combat participation, i.e., a 
Combat Infantryman's Badge or Purple Heart.  He did not 
receive any awards for valor.  Additionally, there is no 
documentary evidence that demonstrates that the veteran was 
ever in combat operations of campaigns.  Consequently, the 
Board concludes that the veteran was not engaged in combat 
with the enemy.

Since the Board has ascertained that the veteran did not 
engage in combat with the enemy, it must determine whether 
the claimed stressors are corroborated sufficiently by 
service records or other sources to establish the occurrence 
of the claimed stressful events.  In this case, the veteran 
has alleged that he experienced traumatic events during 
service, to include running over a Vietnamese woman, assault 
by South Vietnamese soldiers, seeing bloody body parts, 
sniper fire and nightly fire fights.  However, the 
information that he has provided regarding his alleged in-
service stressors is unverifiable.  By his own admission, 
there were no witnesses, and he never reported the incidents.  
Despite the VAs request to provide more detailed 
information, his statements and testimony regarding the 
alleged stressful events and details, such as the dates, 
times, places, and names of persons are vague.  The service 
records do not corroborate the veterans statements, and he 
has not supplied the necessary detail to verify that any 
stressful events took place.  If the veteran does not reveal 
the alleged stressors, together with the dates and places, 
there is no way to corroborate, or even attempt to verify the 
information.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).

The veteran was diagnosed as having PTSD decades after 
service, and the diagnosis appears to be based on his 
uncorroborated accounts of traumatic events in Vietnam.  The 
RO has attempted to obtain additional information in order to 
verify the alleged stressors, but to no avail.  The Board 
finds that the veteran did not engage in combat with the 
enemy and that his account of alleged stressful events in 
service is not supported by the service records or any other 
source.  In light of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is denied.


REMAND

The service medical records reflect that the veteran was seen 
in sick bay in May 1966 with complaints of a backache since 
lifting heavy objects the previous day.  Medication, physical 
therapy and no physical exertion for one week were 
prescribed.  The service clinic records show no further 
reference to low back complaints or symptoms.  However, the 
veteran did indicate upon examination in December 1967 for 
separation from service that he had had recurrent back pain.  
No medical comment in this regard was recorded.  

The record reflects that the appellant filed a claim for a 
nonservice-connected pension in March 1980 and submitted a 
medical statement in this regard dated in March 1980 
indicating diagnoses of spondylolisthesis at L5-S1.  It was 
also noted that he had had posterior interbody fusion at L5-
S1 on June 11, 1975.  Subsequently received were extensive 
private clinical records dating from 1975 showing that he was 
seen by J. T. Purvis, M.D., in March of that year for 
complaints of numbness of three toes on the left foot since 
the previous February.  It was reported that he had a slight 
dull ache in his toes but none in his back.  It was recorded 
that he worked in the mines, but had never had such symptoms 
before, and had had no injury.  

A discharge summary of April 1975 noted that the veteran was 
admitted in March 1975 for numbness of the left foot with 
back pain due to unknown cause.  It was reported that an X-
ray had revealed first degree spondylolisthesis with 
bilateral defects at L-5, and anterior subluxation of L-5 on 
S-1 with spina bifida occulta.  The appellant underwent an 
interbody fusion coupled with a laminectomy and decompression 
of the nerve root in June 1975 for first degree 
spondylolisthesis with nerve root compression.  Subsequent 
private clinical records reflect that he received treatment 
for continuing and chronic low back symptoms.  He was noted 
to have slipped and fallen on his back at work in January 
1980 resulting in additional symptomatology.  

The veteran filed a claim for service connection for 
recurrent back pain in November 1996.  Extensive clinic notes 
from his employer dating from 1970 were received indicating 
that he complained of low back pain in October 1973 for which 
an assessment of low back strain was rendered.  It was 
recorded that X-rays were normal, and that he had had similar 
episodes of such symptoms in 1966 and 1969.  Reference to low 
back symptomatology was next indicated in the employer clinic 
records in May 1975.  At that time, it was noted that he was 
under the care of Dr. Purvis for lumbosacral spine 
disability, and that he had been off work since March.  The 
appellant returned for follow-up of back pain one week later 
and was referred to M. Frank Turney, M.D. and Fred A. 
Killeffer, M.D.  A medical certificate dated on October 22, 
1973 from Dr. Killeffer advised that the appellant should 
remain off work for one more week, and that the consultation 
had been dictated and would follow by mail.  This 
consultation report is not of record. 

The veteran presented testimony upon personal hearing on 
appeal in August 1998 to the effect that he had back pain 
throughout service but did not go back to sick bay for 
treatment.  He stated that he was treated at the Benhem 
Hospital for low back symptomatology in 1969, but that that 
facility had since gone out of business and the medical 
records had been destroyed.  He noted, however, that he had 
been seen by a Dr. Chauser at that time.  The Board is of the 
opinion that Dr. Chauser should be contacted directly in case 
records pertaining to the veteran may still be available.  
The appellant also indicated that that he had been afforded a 
physical examination in 1968 upon employment with the Post 
Office after service.  The Board finds that such records 
might be helpful in ascertaining the chronology of the 
claimed low back process.  

The Board also observes that the veteran has not had a VA 
examination for compensation and pension purposes specific to 
his low back.  In this regard, the Court has held that the 
duty to assist includes a thorough contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment and a medical opinion so that the 
evaluation of the claimed disability will be a fully informed 
one.  38 U.S.C.A. § 5107(a); See Roberts v. Derwinski, 2 
Vet.App. 387, 390 (1992); Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  The veterans representative request that the 
appellant be afforded an orthopedic examination.  The Board 
concurs.

Under the circumstances of this case, further development and 
assistance are required.  The case is thus REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran 
and obtain the correct names and current 
addresses of the provider who examined 
him pursuant to employment with the Post 
Office after service, and Dr. Chauser.  
After securing the necessary releases, 
the RO should obtain any and all 
clinical information from those 
providers, as well as from Drs. M. Frank 
Turney and Fred Killeffer at the 
University of Tennessee Professional 
Building, 1928 Alcoa Highway, Knoxville, 
TN, 37920.  Any and all records received 
should be associated with the claims 
folder.

2.  Thereafter, the RO should schedule 
the veteran for a special VA orthopedic 
examination; the express purpose of 
which is to determine the nature and 
etiology of his low back disorder.  All 
indicated tests and studies should be 
performed and all clinical 
manifestations should be reported in 
detail.  The claims folder and a copy of 
this REMAND must be made available to 
the examiner prior to the evaluation.  
The examiner must indicate in the report 
whether the claims folder was reviewed.  

The VA orthopedist is requested to 
provide an opinion, with detailed 
rationale, as to whether it is as likely 
as not that current lumbosacral spine 
disability began as a result of injury 
to the low back in 1966 during service.  
It is emphasized that the rationale for 
the opinion must be fully explained.  
Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report 
for the examinations in order that he 
may make an informed decision regarding 
his participation.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.
Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that development of the record is 
complete, appropriate remedial action 
should be undertaken. When the requested 
development is fully completed, the RO 
should readjudicate the claim.

Following completion of the requested development, the agency 
of original jurisdiction should again consider the 
appellant's claim and determine whether or not it may be 
granted.  If action remains adverse to the appellant, he 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
